Citation Nr: 0430091	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  02-11 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for the purpose of receipt of death pension 
benefits.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 administrative decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appellant requested a Board hearing at the local office 
in her August 2002 VA Form 9, Appeal to the Board of 
Veterans' Appeals.  However, in September 2004, she withdrew 
her request for a hearing.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board is of the opinion that additional development is 
necessary prior to the completion of its appellate review.  
Initially, the Board notes that the appellant has not been 
afforded VCAA notice with respect to her current claim.  
Thus, the duties to assist and to notify her have not been 
complied with.  The Board is prohibited for performing this 
function in the first instance inasmuch as such an action 
could be prejudicial to the veteran.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Circ. 2003); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 
57 Fed. Reg. 49,747 (1992)).  

Also, the appellant's representative has recommended 
additional development in the VA Form 646, Statement of 
Accredited Representative In Appealed Case, completed in July 
2004.  One critical matter with respect to the appellant's 
entitlement is whether there is evidence of continuous 
cohabilitation.  There is an indication from the record that 
the veteran and her late husband were estranged for some 
period of time.  Their last addresses of record were in 
different cities.  However, the appellant has submitted 
statements from various people to indicate that she and her 
late husband remained husband and wife.  Also, the appellant 
has suggested that she moved back to the veteran's residence 
prior to the date of his death and that she was with him at 
the time of her death.  The certificate of death identifies 
the appellant as the informant at the time of the veteran's 
death.  

In the July 2004 statement, the representative stated that 
the Board should ask the appellant why she left her husband, 
whether she lived with her husband at the time of his death 
and if so, when did she and her husband move back into the 
same residence.  The Board is of the opinion that this line 
of inquiry is necessary in order to fully develop the 
appellant's case.  

In view of the foregoing, the claim is remanded to the RO for 
the following actions:  

1.  1.  The RO must review the claims 
file and ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  Compliance 
with the duties articulated in 
Quartuccio, supra, and 38 C.F.R. § 
3.159(b)(1) is required as well.  That 
is, the appellant should be advised of 
the allocations of burdens in obtaining 
the evidence necessary to substantiate 
her claim and should be requested to send 
VA all pertinent evidence or information 
in her possession.  

2.  The RO should ask the appellant to 
address the following questions:

a.  Why did she leave her husband?  
b.  Did she live with her husband at 
the time of his death?  
c.  If so, when did she and her 
husband move back into the same 
residence?  

3.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



